788 N.W.2d 16 (2010)
Beverly WARNER, Personal Representative of the Estate of Brent R. Bolton, Deceased, Plaintiff-Appellant,
v.
CENTER FOR FORENSIC PSYCHIATRY, David Barry, A.C.S.W., and Rita Garg, M.D., Defendants-Appellees.
Docket No. 140861. COA No. 288979.
Supreme Court of Michigan.
September 15, 2010.

Order
On order of the Court, the application for leave to appeal the February 18, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
HATHAWAY, J., would grant leave to appeal.